DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

PTAB Decision is the Law of the Case
As previously noted, the affirmation by the PTAB of the Final rejection, in the Decision mailed 11/27/2018, remains pertinent to this case.  Applicant is reminded that the Decision is the Law of the Case (MPEP 706.07(h)(XI)(A): In addition to the res judicata effect of a Board decision in an application (see MPEP § 706.03(w)), a Board decision in an application is the "law of the case," and is thus controlling in that application and any subsequent, related application.  The Examiner construes this to be the case for the rejection basis relied on in the rejection reviewed by PTAB, as it applies to the currently amended claim set.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-39, in the reply filed on 5/1/2013 remains acknowledged.
Applicant’s election without traverse of the species identified as composition II of Table 6, which includes:
Agnique E-D 0001 as a solvent, 
cyclohexanone as a co-solvent, and 
acetic acid anhydride as stabilizer, 

Claim 40 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 3-7, 9-10, 42 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Response to Arguments
Applicants' arguments, filed 12/14/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Regarding the meaning of “about” (Items 19-20), Applicant has taken a position with respect to the meaning of this term; i.e., “about” is applied to the process of rounding.  “about” 0.05 (a numerical value with 1 significant figure) has the meaning of the 0.045-0.054 (a range of values having two significant figures, which round to the stated one significant figure value).  Accordingly, by this definition, “about 0.02” has the meaning of the range 0.015-0.24, which rounds to 0.02.  (Because a skilled artisan would have construed a term with 1 significant figure as reading on a range of two figures that round to said 1 significant figure value, “about” is now redundant in the claims.)

Claim Objections
Claims 1, 14-16, 24, 28, 34, 37, 39 are objected to because of the following informalities:  Independent claim 1 recites “the formulation prior to storage comprises less than about 0.05 wt% isodimethoate and less than about 0.02 wt% omethoate” (lines 3-5).  Applicant has taken a position with respect to the meaning of this term; i.e., “about” is applied to the process of rounding.  “about” 0.05 (a numerical value with 1 significant figure) has the meaning of the 0.045-0.054 (a range of values having two significant figures, which round to the stated one significant figure value).  Accordingly, by this definition, “about 0.02” has the meaning of the range 0.015-0.24, which rounds to 0.02.  Because a skilled artisan would have construed a term with 1 significant figure as reading on a range of two figures that round to said 1 significant figure value, “about” is now redundant in the claims.  The Examiner suggests removal of the redundant “about” recitations, which have no limiting meaning to, or clarification of, the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-16, 24, 28, 34, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Confusingly, claim 1 continues to recite the “consisting essentially of” transition language for the entire formulation (line 1).  Per MPEP 2111.03 (III), the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Review of the specification did not identify any clear indication of what the basic and novel characteristics of the claimed invention are, in terms of the line 1 construction.  Consider that the insecticidal properties of the active compound dimethoate may be intended (is the basic and novel characteristics based on insecticidal properties of the active, dimethoate? Specification, 1:8-11).  However, this is conflicted by the further comprising presence of additional insecticides (see withdrawn claim 42, last line).  Is the purity level of dimethoate the characteristic intended (amended claim 1, lines 2-4)?  Because two conflicting possible meanings have been delineated, either of which might be indicated as basic and novel characteristics of the invention, it is not clear what the basic and novel characteristics of the invention actually are.  Accordingly, per MPEP 2111.03 (III), the phrase “consisting essentially of” is construed as equivalent to “comprising”.
Additionally, dependent claim 34 opens the subject matter, via “further comprising one or more co-solvent(s)…”  Thus, “consisting essentially of” of claim 1 has now been changed by a dependent claim to “comprising
Applicant argues:
The examiner contends that the specification does not make clear what is basic and novel with regard to the presently claimed invention. The applicants respectfully traverse. 
It is clear from the specification that the problem faced and solved by the applicants is that volatile organic compounds have been conventionally used in order to stabilize dimethoate. The applicants have been able to eliminate or substantially reduce the volatile organic compounds while maintaining the stability of dimethoate. Therefore the basic an [sic, and] novel character of the presently claimed invention is the stability of dimethoate, as measured by the concentration of degradation impurities. Therefore, the addition of another component that does not destabilize dimethoate does not affect the basic and novel character of the invention. 

This is not persuasive.
The rejection documents that the specification contains disclosure about the insecticidal properties of dimethoate; i.e., the basic and novel characteristics would be based on insecticidal properties of dimethoate as the claimed active compound (per specification 1:8-11).  Reliance on this property would have the effect that “consisting essentially of” excludes other insecticides.  However, this construction is conflicted by dependent (withdrawn) claim 42, which recites additional insecticides.  
Alternatively, the purity level of dimethoate, prior to storage seems to be indicated by the claims; see wherein clause of claim 1, lines 2-4.  Reliance on this purity level is further confusing, because the claim requires this purity “before storage”, and the claim appears to be intended to cover the claimed formulation even during storage; the record documents that the before storage and during/after storage purity levels do not match (see below).  
These two points, one taken from the specification, the other from the specification and the claims, document that it is not clear what Applicant intended the basic and novel characteristics actually are.

For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").

The language of PPG does not permit Applicant to state in response to a rejection, that Applicant intends some certain meaning (not clear from the specification or claims) to the language.  
Further, Applicant’s response fails to address the conflict between apparent “middle ground” transition language, “consisting essentially of” in independent claim 1, but, in conflict, claim 34, dependent from claim 1, uses open transition language, “further comprising”.  In other words, the construction confusingly nests open construction, in the dependent claim, within middle ground construction, in independent claim 1.  These conflict, and it would not be clear (if the “consisting essentially of” language were effective to establish middle ground type exclusion construction) whether the open or middle ground (partially closed) language controls the construction.
Even if Applicant’s argued meaning were relied on, it would still be confusing which specific compounds/formulation are excluded by the claim language.
It is clear from the specification that the problem faced and solved by the applicants is that volatile organic compounds have been conventionally used in order to stabilize dimethoate. The applicants have been able to eliminate or substantially reduce the volatile organic compounds while maintaining the stability of dimethoate. Therefore the basic an [sic, and] novel character of the presently claimed invention is the stability of dimethoate, as measured by the concentration of degradation impurities. Therefore, the addition of another component that does not destabilize dimethoate does not affect the basic and novel character of the invention. 
Does this language require elimination or substantial reduction [and to what level?] of VOCs? (There is no such language in claim 1)  Which VOCs are excluded, which are permitted, and at what maximum level? (It would not be difficult to demonstrate some of the recited co-solvents of dependent claim 34, such as aliphatic alcohols, e.g., ethanol, or cyclohexanone are volatile organic compounds.  In clear conflict with the arguments, these co-solvents are recited for inclusion.)  Is an additional stabilizing compound excluded?  (For instance, claim 39, drawn to an added stabilizing anhydride, would not be permitted within the scope of consisting essentially of, where the maintained stability of dimethoate is the basic and novel characteristic intended for the invention.) Or are only destabilizing compounds excluded?  What about a case where two compounds, one slightly destabilizing, the other with compensating stabilizing, having a net effect of not being destabilizing?  Is this situation permitted or excluded by the “consisting essentially of” being argued?
Applicant has the option to define what is meant by ‘consisting essentially of’ by making clear in claim 1 what constitutes a material change in the basic and novel characteristics of the claimed invention.  Currently, consideration of the specification and claims does not make clear what the basic and novel characteristic of the invention is.  MPEP 2111.03 does not permit the meaning to be established by Attorney argument, when there is ambiguity in the specification and claims about this point. (In view of compact prosecution, the Examiner has addressed how the argument presented still fails to provide the required clarity.)  For application of prior art, “consisting essentially of” remains construed as equivalent to “comprising”.
Claims 1, 14-16, 24, 28, 34, 37, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner notes that amended independent claim 1, now recites purity levels of each of isodimethoate and omethoate, “prior to storage”, but has no limitation during storage.  The specification indicates, for instance, with respect to the elected Composition II of Table 6, that prior to storage the level of isodimethoate was 0.035 wt%, but after storage for 14 days at 54 °C, the level was 0.36 wt%.  It is not clear whether the claims are intended to only cover the formulation “prior to storage”, or until the level of isodimethoate is 0.054 wt %, or above, or is intended to cover the formulation at all times after the prior to storage limitation is met.
If the latter is intended, it is noted for instance, that preparation of a given formulation with isodimethoate level of 0.36 wt% would not meet the prior to storage level recited, but it would be identical to Composition II impurity levels after storage for 14 days at 54 °C.  Thus, it appears that this prior to storage language is a process limitation applied to the life of the composition, which would not be given weight.  Thus, the metes and bounds of the claim coverage is unclear.

Applicant argues:
The limitation of "prior to storage" speaks for itself, and the examiner is attempting to prevent the applicants from being lexicographer. Applicants respectfully traverse the examiner's argument on these grounds. 

This is not persuasive, and does not address the ambiguity raised.  This is not an issue of Applicant expressing claimed formulation with inventive language (being a lexicographer).  It fact, even after consideration of Applicant’s response, it remains unclear whether the “prior to storage” is intended to limit coverage to the time period for which the purity levels are retained, or, alternatively, for the life of the product after initially satisfying the “prior to storage” purity criteria recited, but during the time period while levels of at least one impurity develops that exceeds that recited (as demonstrated during storage of Composition II).  In other words, it remains unclear whether the claimed formulation is intended to be covered during storage, without any respect to impurities developing during storage.  This is not a difficult question to address.  It certainly does not require some unique/ambiguous “lexicography”.
The elected example makes clear that during storage Composition II impurity levels are higher than what is recited.  For construction of the claim the Examiner relies on “prior to storage” as a product by process type limitation; i.e., the recited levels of impurities do not control, but levels of impurities may be higher: isodimethoate level of at least 0.36 wt% shown in the disclosure is permitted by the claim.  The Examiner reminds Applicant that the manipulations of the product-by-process claims are not given weight for determination of patentability; only the structure implied by the steps:
MPEP 2113 (I) indicates that 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Thus, the standards for patentability determination and infringement are different.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34 & 39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1, the transition language is “consisting essentially of” (line 1).  However, each of claims 34 & 39 include additional language “further comprising” additional recited ingredients.  This language opens the claims to “comprising” construction, which expands, rather than further limits the independent claim from which these claims depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant argues:


This is not persuasive.
The level of clarity for construction of “consisting essentially of” having the arged effect is still not met; see discussion above.  Nonetheless, even ignoring this point, the issue remains about ambiguous way of adding additional components to dependent claims: nesting open transition language within middle ground transition language; i.e., open construction within partially closed construction can confusingly be considered as conflicting.  The dependent claims are open, whereas the independent claim is not.  Which controls?  Construction as argued leads to the dependent claims opening up limits of the independent claim, which is not permitted by 35 USC 112, 4th paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14-16, 24, 28, 34, 37, 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The open range language of claim 1 “less than about 0.05 wt% isodimethoate” was not identified in the specification, and is therefore New Matter.  Table 1, giving three exemplary isodimethoate concentrations before storage, 0.019 % w/w, 0.030 % w/w and 0.046 % w/w, does not provide support for the open range less than about 0.05 wt% (i.e., construed as less than 0.054 wt%), for any dimethoate concentration between 10 and 70 wt%.  The formulations of Table 1 represent a narrow range of components & amounts, compared much broader claimed ranges of components, polymeric solvent choices, co-solvent choices and permitted surfactants or other auxiliaries.
The range in claim 34 “about 1:1 to about 1:0.05” (0.5:1.4 to 1.4:0.045; i.e., 1.0:2.8 to 1.0:0.032) was not identified in the specification, and is therefore New Matter.

Applicant argues:
The examiner alleges that the claim limitation was not identified in the specification. This is clearly error by the examiner. The specification includes the examples and the claims. A isodimethoate concentration of 0.046 wt% was provided by an example. As noted hereinabove, 0.046 wt% can be rounded to 0.05 wt%, and there is no question that 0.046 wt% meets the criteria of "less than about 0.05 wt%". Therefore a new matter rejection is clear error by the examiner. There is no requirement in the patent law for verbatim support of a claim limitation. The claims must be reasonably supported by the language and teaching of the specification, which includes the examples and the claims. 

In any case, respectfully, the examiner is again committing error by rejecting the claims on this basis. First, the applicants have not claimed an open range of isodimethoate. The range is closed with a lower limit of 0 wt% and an upper limit of less than about 0.05 wt%. Second, there is no reason provided by the examiner for questioning why the isodimethoate concentration limit cannot reasonably be extended over the entire range of the claimed dimethoate formulation. There is no prior art of record that would suggest that this limitation is not reasonable. In any case, the operating limitation is clear and unambiguous, and provides a person of ordinary skill a reasonable understanding of the metes and bounds of the claims. There is no support or explanation provided by the examiner to suggest why a person of ordinary skill in the art would not understand what is being claimed or doubt the operational limits of the claim are achievable. The examiner cannot force the applicants to limit the claims in the absence of such information that must be taken from the prior art, or from what is commonly known to a person or ordinary skill. As noted previously herein, the applicants' references to the Tables appearing in the claims was errata and was not intended to define or limit the claims. Broadly, the information in the Tables or in the examples do not strictly limit what the applicants can claim as the invention. Reasonable extrapolation of the information provided by the examples is appropriate in the claims. It is for the examiner to provide references to show that such extrapolation is either unreasonable to a person of ordinary skill, or unpatentable due to prior art. 
Similarly, the applicants disagree with the reasons for rejection given in paragraphs 33-34. However, rather than contest the rejection based on optional components and ranges, the applicants have decided to reduce the number of issues and have amended the claims to make the rejections moot and deleting the optional component from the claim. 


This is not persuasive.
“Less than about 0.05 wt%” dimethoate corresponds to the range from 0-0.054 wt%.  There is no such disclosed range.
The Examiner identified three examples:

Table 1 is reproduced for discussion:

    PNG
    media_image1.png
    496
    634
    media_image1.png
    Greyscale

There are three formulations here.  The Examiner provides a plot of the isodimethoate concentration data before storage as a function of dimethoate concentration, corresponding to the claimed range for [isodimethoate] with a maximum of 0.54 and the claimed range of [dimethoate].  The dotted line corresponds to an added power fit with extrapolation from 10-27.2 wt% dimethoate, which was forced through 0,0:
[Chart]

The concentration of dimethoate tech in the three compositions increases from 25% to 35%, with correspondingly higher relative amounts of isodimethoate concentrations before storage (the correlation is clearly not linear, but requires some curvature, going through the point 0,0; it is not clear whether the same level of impurity was present in the source of dimethoate tech used for each formulation).  The maximum permitted by claim 1, 0.054 wt% isodimethoate, occurs at about 37.2 wt% dimethoate, based on the extrapolation of the power function used to generate the dotted line (and a similar dimethoate concentration using a polynomial fit of the data points).  While the range of 0.019-0.046 wt% isodimethoate is shown by these three examples, claim 1 a) recites that dimethoate concentration ranges between 10 and 70 wt% dimethoate.  Extrapolation of dimethoate tech to levels above 37.3 wt% (the claimed range from 37.3-70 wt%) would not appear to satisfy the recited isodimethoate concentration.  Achieving isodimethoate levels near the bottom of the claimed range, i.e., 0-0.002 wt % (encompassed by the claimed range), is also not shown, even if  extrapolations (not 
Regarding the comment (apparently from some prior discussion),
the applicants do not understand the parenthetical remark relating to "the open range less than 0.05 wt% (i.e., construed as less than 0.010 wt%)".
It is not clear why Applicant raises this point.  This position is not currently applied, because a meaning for “about” was previously established where “less than about 0.05 wt%” has the meaning of “less than 0.054 wt%”; i.e., 0-0.054 wt%.
Applicant is incorrect that an open range is not being claimed.  The claim recites “less than about 0.05 wt%”, which is open ended, below the upper end of the range, up to 0.054 wt%.  The data from Table 1 do not support isodimethoate concentrations below 0.019 wt %; the range 0-0.018 wt % does not have any support in the disclosure.
The issue is not one of whether the isodimethoate concentration “can be extended over the entire range” or clarity.  The limitation is not reasonable, in view of the fact that the added range introduces New Matter, which is not permissible.  It is not error to state that new matter is not permitted, and to rejection the claims over this added new matter limitation.  
The Examiner has searched the MPEP for “reasonable extrapolation” and for “extrapolation”, but finds no evidence in support for Applicant’s position that reasonable extrapolation beyond disclosed data points is permitted.  In the instant case, the three examples appear to provide boundaries for the range of support for isodimethoate 
Applicant may wish to appeal to the PTAB.
Applicant fails to address the new matter issue with the claim 34 ratio being new matter:
The range in claim 34 “about 1:1 to about 1:0.05” (0.5:1.4 to 1.4:0.045; i.e., 1.0:2.8 to 1.0:0.032) was not identified in the specification, and is therefore New Matter.
This new matter issue remains.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 14-16, 24, 28, 34, 37, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Finch et al. (US 2007/0184983 A1; 2007; cited in a prior Office action); in view of Pompeo et al. (WO 2007/095163 A2; 2007; cited in a prior Office Action); Roberts (US 5,234,919 A; 1991; cited in a prior Office Action) and Cheminova (“Material Safety Data Sheet: Cheminova Dimethoate 4E; https://s3-us-west-1.amazonaws.com/www.agrian.com/pdfs/Cheminova_Dimethoate_4e_(000207-03-Lpi_111203)_MSDS.pdf; 2003; accessed 6/6/2019).

The pesticide compound C can be selected from each group of active ingredients which are used to protect plants/crops from attack or infestation by harmful organisms, including insecticides, nematicides and other compounds with exert an action on the plants to be protected and/or against the harmful organism (paragraph 0061).  Examples for pesticide compounds C which are useful as insecticides, acaricides, nematicides and/or miticides include organophosphates, including dimethoate (paragraphs 0117-0118). The amount of active ingredient is more preferably at least 10% by weight, and will in general not exceed in particular 40% by weight (paragraph 00192).  
1-C8 alkanols, including ethanol (an aliphatic alcohol); ketones including applicant elected cylohexanone; and lactones, including γ-butyrolactone (paragraphs 0042-0043; 0048-0049).  The amount of solvent S ranges from 10-80% by weight, preferably from 20 to 70% by weight and in particular 30-60% by weight (i.e., embracing and overlapping with the amended range c) of instant claim 1; paragraph 0059).  
The composition of the invention may further contain customary auxiliaries, including defoamers, thickeners, preservatives, stabilizers, and the like (paragraph 0229).
Regarding the non-ionic block copolymer P, the examiner notes that each of the example blockcopolymers Pa-Pm contain EO and PO units (paragraphs 0322-0332).  The Finch compositions utilize EP and PO containing copolymer compounds which employ EO and PO as block copolymers, not as random copolymers, required by instant claim 1.  Thus, Finch does not anticipate the instant claims.  
The general amounts of P and S components taught by Finch embrace ranges of components of solvent (P) and co-solvent (S) that overlap with the instant ranges.  Achieving the required b) and c) amounts together with the active compound dimethoate is not specifically taught (for this compound), i.e., the teachings are insufficient for anticipation of the simultaneous amounts in a dimethoate formulation.  However, general amounts taught overlap with the instant ranges (see blockcopolymer ranges in paragraph 0019 and solvent (i.e., instant co-solvent) amounts in paragraph 0059), rendering the required amounts prima facie obvious.  
prima facie obvious.  
While EP/PO containing copolymer compound to co-solvent ratios are not explicitly discussed, selection of certain amounts within the ranges of S and P taught gives the instant required ratios, rendering them prima facie obvious.
As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also MPEP 2144.05 (I): 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)…
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges…
Exemplary formulations include composition 2.3 (paragraph 0339; Table 2), which contains:

    PNG
    media_image2.png
    500
    770
    media_image2.png
    Greyscale

The amounts of EO+PO containing block copolymer compounds, Pa + Pb, sum to 40.0 %.  (Pa and Pb are each EO/PO containing copolymer compounds; see paragraphs 0322, 0323.)  Blockcopolymer components do not fall with claim 1 b), requiring random co-polymer.  γ-butyrolactone (co-solvent) is present at 24.0 %, and the active agent is present at 36.0 %.   The Examiner notes that gamma-butyrolactone is explicitly named as an optional co-solvent in claim 34. The ratio of polymeric solvents (Pa plus Pb amounts, summing to 40%) to co-solvent, γ-butyrolactone (24%) is 40:20, or 1:0.5, a range within the ratio ranges of claims 34 & 37.  Pyraclostrobin does not satisfy the a plus Pb, summing to 40%) to this insecticide (36%) are 40:36, i.e., 1 part polymer solvent to 0.9 parts insecticide.  
Finch does not teach Applicant elected acetic acid anhydride (it has been noted this compound is not explicitly recited; claim 39, dependent from claim 1, only generically recites anhydrides as stabilizer).
Pompeo teaches an emulsifier adjuvant system for forming a substantially solventless or solvent free emulsifiable pesticidal composition; the emulsifier adjuvant system comprises from about 25 to about 80% by weight, of surfactants in the emulsifier system (abstract); the surfactants in the emulsifier composition are preferably hydrophilic having an average HLB of from about 11 to about 18 and preferably comprising a capped or uncapped ethylene oxide and/or propylene oxide copolymer which can be a statistical or block copolymer (p. 3, lines 9-14); preferably the additional nonionic surfactants are alkoxylated with a nonblock mixture of ethylene oxide and propylene oxide (p. 3, lines 17-20);  the nonionic surfactant copolymers can be random or block copolymers containing residues of ethylene oxide (EO) and propylene oxide (PO) (p. 6, lines 4-5).  The emulsifying system is advantageous in that pesticidal formulations having an extremely high content of the pesticide can be formulated and readily dispersed in water at the point of use; the high concentration of the pesticides and the improved efficacy permits the formulation concentrates with a high proportion of pesticide which reduces the shipping costs based on the active ingredients and reduces the amount of pesticide which is applied (p. 8, lines 17-23).  Emulsifiers include Agnique 
Pompeo establishes that PO-EO block copolymers, such as the type taught by Kishi, and random EO-PO copolymers, such as that elected by applicant, are each useful as emulsifiers; i.e., they are art-recognized as equivalents used as pesticidal formulation emulsifiers that can reasonably be interchanged to accomplish the same purpose.  It has previously been noted that Applicant conceded that PO-EO block polymers and random EO-PO copolymers are equivalents; i.e., that it would have been obvious to substitute one for the other to accomplish the same purpose (see Arguments filed 1/20/2015, p. 9, lines 2-3).  Thus, substitution of random EO/PO copolymer solvents in place of the EO/PO blockcopolymers taught by Finch is considered obvious, by applicant’s concession during prosecution, and based on substitution of one art-recognized equivalent copolymer for another.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to select Finch composition 2.3 as a starting composition, based on the exemplification of this formulation, and to substitute dimethoate, taught as a suitable pesticide compound in the Finch formulations, in place of pyraclostrobin, substituted in the same amount.  Furthermore, it would have been obvious to substitute random (statistical) copolymer compounds containing EO and PO units taught by Pompeo in place of the block copolymer compounds taught by Finch, in the same amounts, giving formulations of the instant claims.  As discussed above, substitution of a random EO/PO copolymer in place of a block EO/PO copolymer would provide a composition with 
The amount of solvent Pa+Pb in this obvious formulation would be 40%, within the ranges of dependent claims 24 & 28.  The amount of γ-butyrolactone (co-solvent) would be 24.0%.  The ratio of PO/EO containing polymer compounds to dimethoate would be 40:36; i.e., 1:0.9 or 1.11:1, within the ranges of claim 1 and 41.  The ratio of PO/EO containing polymer compounds to γ-butyrolactone (co-solvent) is 40:24 or 1:0.6, within the amended range of claims 1, 14, 15, 16, 34, and 37.  The teaching of dimethoate as a suitable pesticide compound C renders obvious the use of these amounts, when dimethoate is substituted in place of pyraclostrobin.
Regarding applicant elected cyclohexanone, it would also have been obvious to substitute cyclohexanone for γ-butyrolactone, together with random EO/PO copolymer solvents in place of the block copolymer substances taught, and with dimethoate as active in place of pyraclostrobin, giving a composition with Applicant elected co-solvent and Applicant elected EO/PO random copolymer solvent.  The motivation would have been to further substitute cyclohexanone taught as a solvent for γ-butyrolactone taught as a solvent by Finch.  This obvious combination, containing dimethoate, EO/PO random copolymer and cyclohexanone, reads on the recited and three of the elected components of the instant claims, and has no additional VOC.
Amounts of claim 1 (as well as claims dependent therefrom) for the obvious alternative compositions containing the instant elected components, would also have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The teachings of Finch and Pompeo are outlined above, how the claims are rendered obvious.  Regarding cyclohexanone as solvent, Roberts provides additional motivation to select cyclohexanone as co-solvent for dimethoate formulation, and provides a reason to incorporate acetic anhydride as a stabilizer.
Roberts teaches a water soluble, highly active formulation of O,O-dimethyl S-(methylcarbamyl) phosphorodithioate (dimethoate; see col. 1, lines 14-15) in a solvent system comprising a lower alcohol and a lower alkyl acetate ester (abstract); mixtures of xylene hydrocarbons and cyclohexanone have been used as a solvent system for dimethoate (col. 1, lines 48-49).  Other ingredients can be added to the formulations of the present invention to enhance product performance or stability of the dimethoate; stabilizers such as those described in U.S. Pat. No. 3,716,636 can be added to the formulation; applicant elected acetic anhydride is an example of a useful stabilizer (col. 3, lines 6-12).  Addition of surfactants is desired because of the higher tension values and hydrophobic surface of most plant tissues; the solvent system is compatible with 
It would therefore have been obvious to one of ordinary skill in the art at the time of the instant invention, starting with a Finch formulation 2.3: to substitute 40% Pompeo taught EO/PO random copolymer component for the 40% EO/PO block copolymer components taught by Finch, to substitute 24% cyclohexanone taught by Roberts and Finch for the 24% γ-butyrolactone (co-solvent) taught by Finch, and to utilize dimethoate as the active agent in place of the exemplary active agent, present at 36.0 %, and to further add applicant elected acetic acid anhydride to the obvious formulations, giving this component required by claims 38-39.  The motivation would have been to stabilize the dimethoate formulations for longer integrity of this pesticide and longer shelf life of the formulations.  Substitution of cyclohexanone for the γ-butyrolactone would have been motivated based on the previous suitable solvation of dimethoate with the elected solvent.  Required amounts and ratios are within the general teachings of Finch (see discussion above), rendering obvious selection of amounts and ratios satisfying the 
Regarding a prior limitation of claim 1, Applicant’s prior arguments that the teaching of Roberts utilizes cyclohexanone and xylene mixtures; xylene was argued to be excluded by the substantially free of VOC wherein clause.  Finch teaches cyclohexanone, without being in a mixture with xylene or other VOC.
Nonetheless, the teachings of the Cheminova may also be consulted.  Cheminova also provides additional motivation, which would have rendered cyclohexanone as a preferable co-solvent when dimethoate is utilized as active agent.  This MSDS teaches a formulation of dimethoate, where the solvent is cyclohexanone (section 2):
    PNG
    media_image3.png
    106
    728
    media_image3.png
    Greyscale

Thus the level of 43.5 wt% dimethoate can be solubilized by 38.72 wt% cyclohexanone.  The Regulatory Information (section 15) indicates that xylene is present at a maximum amount of 0.3%.  While Applicant previously argued xylene is a VOC, 0.3% or less is construed to be below the threshold of substantially free (see for instance, definition in Barchini et al.; US 2004/0180805 A1; 2004; [0024], substantially free from means less than 10% at highest range).  Cheminova documents the amounts of dimethoate which would be utilized in the obvious alternatives to Finch are soluble with cyclohexane, and this would likely be enhanced with cyclohexane + EO/PO random copolymer.  Thus, cyclohexanone would have been a preferable co-solvent for dimethoate, rendering substitution of this combination for pyraclostrobin and γ-butyrolactone of Finch 2.3.
2 wt% omethoate; thus, the maximum permitted impurities would have permitted a little higher than the threshold omethoate amount of amended claim 1, (< 0.024 wt%); and 0.108 wt% isodimethoate, a little higher than the maximum permitted amounts of this impurity in amended claim 1, < 0.054 wt%.
The Examiner further notes that the instant disclosed formulations also utilized technical dimethoate, apparently with the same maximal permitted impurities.  All of the disclosed formulations (see Table I) clearly satisfy the isodimethoate criteria at time of preparation; each containing isodimethoate at a level < 0.054 wt%.  The elected composition of Table 6, Composition II, see 23:10-12, which uses 36 wt% dimethoate tech, also was found to have 0.035 wt% isodimethoate, and is evidentiary of what the content of isodiethoate of < 0.054 wt% would have been present in the obvious formulation, which is based on the same 36% dimethoate tech concentration.  

The Examiner notes that MPEP 2144.04 (VII) discusses obviousness of a purified product over less pure prior art product: 
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious.
Based on review of the instant specification, there does not appear to be any difference in the formulations that contain less than 0.054 wt% of isodimethoate and less than 0.024 wt% of omethoate from those with slightly higher amounts.  Applicant is invited to provide evidence of a structural or functional difference between less than 0.0.54 wt% of isodimethoate and/or less than 0.024 wt% of omethoate and slightly higher (e.g., up to 0.108 wt %) of isodimethoate and slightly higher (e.g., up to 0.072 wt %) of omethoate.  Currently, there is no such evidence in the record.  Accordingly, the slight differences in maximal amounts of omethoate and isodimethoate calculated based on maximal impurity content of dimethoate technical grades, a small amount above the maximal 

Applicant argues:
The applicants respectfully traverse. The examiner has not provided a prima facie case of obviousness based on the prior art of record. 
The presently claimed invention is a dimethoate composition having a low content of impurities - specifically isodimethoate and omethoate. The invention is surprising because the claimed composition comprises a low level of dimethoate impurities, and the impurity level remains low during storage, the formation of impurities being retarded by the choice of solvent. None of the references (Finch, Pompeo or Roberts) teach or suggest such a result, individually or collectively. The primary reference, Finch, teaches that water insoluble compounds can be incorporated into aqueous mixtures using selected solvents. While this may be instructive for a person looking to obtain stable water-based formulations, it is not relevant to the problem faced by the applicants. A person of ordinary skill, looking to reduce the formation of isodimethoate and omethoate in a formulation of dimethoate and thereby improve storage stability, while at the same time reducing or eliminating volatile organic solvents used in conventional formulations would not look to Finch for the solution. 
First, it is important to note that the entire premise of Finch is to teach how to form stable water- based mixtures of compounds with low water-solubility. The applicants' composition is not water-based. The applicants have provided a number of examples of the invention and none of them include water as more than an incidental component, if it is present at all. Pompeo does not cure this substantial deficiency of in the teaching of Finch, as it relates to the claimed invention. In fact, the examiner notes that Pompeo teaches solvent free pesticidal compositions. The applicants do not claim an aqueous-based pesticidal mixture, nor do the applicants claim a solvent-free pesticidal mixture. 
The relevance of these references to the claimed invention is suspect given that Finch only provides one mention cursory mention of dimethoate and Pompeo does not mention dimethoate at all. The inclusion of Roberts, likewise, does not cure the basic deficiencies of the combination of Finch and Pompeo. While Roberts does relate to dimethoate formulations, Roberts' focus is on eliminating solvents considered to be toxic. However, in solving this problem Roberts provides a dimethoate composition that is completely water soluble, and does not teach or suggest the composition claimed by the applicants. Neither Finch, Pompeo, nor Roberts describe the problem caused by isodimethoate and omethoate. The references do not describe that the impurities can form and increase in a dimethoate composition as a result of a transformation of dimethoate under storage conditions. The references do not offer a solvent capable of retarding the formation of impurities as a solution to the problem faced in the applicants' 
There is no reasonable motivation for a person of ordinary skill to combine the references in the manner suggested by the examiner to obtain the claimed dimethoate formulation. Certainly, the combination would not suggest the claimed invention. Finch, as noted, teaches how to obtain aqueous-based mixtures of a an exapansive [sic] spectrum of water insoluble active pesticidal compounds selected from: acaricides; algicides; antecedents; aricides; bactericides; bird repellents; chemosterilins; fungicides; herbicides; herbicide safeners; insect attractants; insect repellents; insecticides; mammal repellents; mating disrupters; moluscicides; nematicides; plant activators; plant growth regulators; rhodenticides; synergists; virucides; and other compounds that exert an action on the plants or against a harmful organism (see, paragraph [0061] of Finch). From paragraph 0061 of Finch to paragraph [0141] of Finch, the reference goes on to identify possibly millions of permutations of potential compounds suitable to be used in the invention. Throughout those 80 paragraphs and its possible millions of compounds, dimethoate is mentioned one time, at paragraph [0118]. Even then it is given no particular significance or importance, being listed in paragraph [0118] along with: acephates; azinphos-methyl; chlorpyrifos; dioxabenzofos; dicrotophos; disulfoton; ethion; EPN; fenitrothion; fenthion; isoxathion; malathion; methamidophos; methidathion; methyl- pyrathion; mevinphos; monocrotophos; oxydemeton-methyl; paraxon; parathion; phenthoates;, phosalones; phosmet; phosphamidon; phorates; phoxim; pirimiphos-methyl; profenofos; prothiofos; primiphos-ethyl; pyraclofos; pyridaphenthion; sulprophos; triazophos; trichlorfon; tetrachlorvinphos; and vamidothion. A person of ordinary skill would not be led by any teaching in Finch to prefer dimethoate, or otherwise elevate dimethoate over of the other millions of possible compounds listed therein. Pompeo, likewise, fails to mention dimethoate even one time. 
The combination of Roberts and Pompeo is troublesome since Pompeo is not concerned with dimethoate formulations, and prominently teaches solvent free pesticidal systems, which can potentially be dispersed in water or in a solvent. Roberts teaches water-dispersible dimethoate, with no reference to the presence or concentration of isodimethoate or omethoate. No reference - either individually or in combination -- teaches or reasonably suggests a dimethoate/solvent composition as presently claimed. 
The examiner contends that it would be obvious to pick dimethoate from the list of compounds identified in Finch, and substitute dimethoate for pyraclostrobin in the example in Finch. The examiner makes a conclusory statement without basis for support. The examiner has not provided a reasonable motivation for a person of ordinary skill to select dimethoate as a preferred compound for substitution in the example. Pompeo does not offer motivation for the substitution because Pompeo does not even mention dimethoate as a compound of interest. In addition, Pompeo looks to eliminate solvent and water. 

The most reasonable explanation for the odd combination of references is that the examiner has used the applicants' claims impermissibly as motivation to combine the references. The teachings of the references are too dissimilar to conclude otherwise. Pompeo has nothing to do with storage-stable dimethoate compositions. Finch is included merely because it lists dimethoate as one of a vast laundry list of potential active components that fall under the teaching of Finch. Roberts provides alternative dimethoate solutions that can be readily dispersed in water. None of them teach storage stable dimethoate as a goal or even acknowledge dimethoate instability as a problem. The examiner has not explained the motivation for the combination of references from the perspective of a person of ordinary skill seeking to obtain storage stable dimethoate. While the examiner has relied inappropriately and extensively upon the applicants' disclosure to put together the references they still fall short of teaching, suggesting or otherwise describing the claimed invention. 
In order to support a prima facie case of obviousness, the examiner must at the very least show how each and every element of the claims is described, taught and/or suggested by the prior art. The examiner has not put forward support for such an argument. There is no reference that teaches a dimethoate composition having an isodimethoate concentration of less than 0.05 wt%. This is not a trivial omission by the prior art - it is a key limitation of the claims. The claimed invention provides a composition which not only eliminates, or greatly reduces, the amount of volatile organic carbon solvents but it also provides a replacement that apparently assists in maintaining the stability of the dimethoate. As provided in the specification, dimethoate can transform to the S-enantiomer under storage conditions, which is undesirable. The solvents typically used for dimethoate have the issues of volatility and potential toxicity. Roberts addresses the volatility/toxicity issue related to conventional solvents for dimethoate, but does not discuss stability of dimethoate, or suggest the applicants' solution for stabilizing dimethoate by choosing a non- volatile and less toxic solvent that also assists in retarding the transformation of dimethoate to isodimethoate, thereby keeping isodimethoate concentration to less than 0.05 wt%. None of the references can be combined in any way to offer this solution. 


This is not persuasive.
The arguments against obviousness of combining the references, and against the reason for selection of dimethoate together with cyclohexanone amount to similar arguments that were decided on by the PTAB Decision mailed 11/27/2018.  A reasonable motivation is a part of the rejection basis.  Applicant is reminded that the PTAB clearly determined the claims to have been obvious over the combination of Finch, Pompeo and Roberts. Thus, the rebuttal by the PTAB is still considered to be “the Law of the Case”. The only differences in currently claims are now are the recitation of a range of dimethoate concentration, with certain maximum recited levels of dimethoate impurities, isodimethoate and omethoate; language currently held as New Matter.  The rejection addresses these concentrations, and why the teachings, taken together with suggestions and motivations set forth, render the instant claims prima facie obvious.  The Examiner does not have authority to find persuasive arguments that were not found persuasive by PTAB.
Regarding the argument of Applicant’s alleged surprise because of low level of dimethoate impurities: 
The invention is surprising because the claimed composition comprises a low level of dimethoate impurities, and the impurity level remains low during storage, the formation of impurities being retarded by the choice of solvent. None of the references (Finch, Pompeo or Roberts) teach or suggest such a result, individually or collectively.

The argued storage stability language argued is not a recitation of the instant claims; claim 1 recites two criterion for maximal impurities prior to storage.  The claims are 
Nonetheless, improved stability is clearly demonstrated by Finch for {[ (isopropylidene)amino]oxy}acetic Acid, 2-methoxy-2-oxoethyl Ester (Oxime Ether), in III [0359]-[0363], where the presence of water substantially speeds up the time it takes to reach 10% degradation.  For 11.1 (considered to be 12.1), the time for 10% degradation, is over 5000 days, when stored at 50 °C (Tables 12a & 12b).  At this degradation rate, after 14 days, the degradation impurities would be less than 0.028 wt% of impurity developing during this storage period, less than the maximal isodimethoate impurity permitted prior to storage in instant claim 1, and much lower than impurity level of disclosed Compositions I-III for isodimethoate levels after storage.  While levels of degradation of dimethoate are not measured, the point of Finch includes teachings of substantial improvement in stability, when water is eliminated in favor of 
Furthermore, to establish an unexpected result as a secondary consideration, MPEP 716.02(e) indicates that comparison is required with the closest prior art: An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no such comparative data in the record.  Such evidence, when present, must also be commensurate in scope with the claimed invention (MPEP 716.02(d); there are only three Compositions I-III shown in Table 1, which are not commensurate in scope with any claim in terms of components present, amounts, etc.), and the evidence must show unexpected results (MPEP 716.02(a)).  In the instant case, improved stability is reasonably inferred from Finch.  Proffered results will be weighed with the rejection (MPEP 716.02(c)).  The burden to establish results are unexpected and significant is on Applicant (MPEP 716.02(b)).  Mere attorney argument does not satisfy this burden.  Currently, there is no unexpected evidence present in the record.
Regarding the argument,
First, it is important to note that the entire premise of Finch is to teach how to form stable water- based mixtures of compounds with low water-solubility. The applicants' composition is not water-based. The applicants have provided a number of examples of the invention and none of them include water as more than an incidental component, if it is present at all. Pompeo does not cure this substantial deficiency of in the teaching of Finch, as it relates to the claimed invention. In fact, the examiner notes that Pompeo teaches solvent free pesticidal compositions. The applicants do not claim an aqueous-based pesticidal mixture, nor do the applicants claim a solvent-free pesticidal mixture.

Applicant does not correctly characterize Finch.  While it is true that Finch evaluates stability after dilution into water (II.3 evaluates this), Finch clearly teaches more stable prima facie basis upheld by PTAB), does not include water.  Even though the instant claims do not require non-aqueous, the rejection is based on obvious formulation that would not include water.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed formulations are non-aqueous) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims are more reasonably drawn to formulations that can be either non-aqueous or aqueous (absent a showing about the effect of water on dimethoate stability impacting ‘consisting essentially of’ construction, which is not of record).  The instant formulations, like Finch, contain emulsion components (polymer solvent and co-solvent), that permit dilution in water when it is desired to utilize the composition as a pesticide.  
Regarding the comment,
The relevance of these references to the claimed invention is suspect given that Finch only provides one mention cursory mention of dimethoate and Pompeo does not mention dimethoate at all.

The rejection sets forth a basis rendering formulations containing dimethoate, random EO/PO copolymer, and Applicant elected cyclohexanone (or alternatively γ-butyrolactone) prima facie obvious.  The rejection basis was upheld by PTAB; the Decision remains the “law of the case”.  Arguments that this basis is somehow suspect 
Regarding the alleged many combinations of Finch, this argument was not found persuasive by PTAB (11/27/2018 Decision, p. 12, 1st two paragraphs):
Appellant contends that "Finch includes a laundry list comprising
potentially millions of pesticides," therefore, one could only arrive at the
claimed invention by the application of hindsight. Reply Br. 4.
We do not find the "laundry list" argument persuasive. Simply
because Finch "discloses a multitude of effective combinations does not
render any particular formulation less obvious." Merck & Co. v. Biocraft
Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); see also In re Corkill, 771
F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed
in light of prior art teaching that "hydrated zeolites will work" in detergent
formulations, even though "the inventors selected the zeolites of the claims
from among 'thousands' of compounds"). Further, as discussed below, the
Examiner also relies on Roberts as evidence that it would have been obvious
to select dimethoate as a pesticide for use in a solvent system. FF7-8; Ans.
7; Final Act. 18-19.
Regarding the comment about Pompeo, PTAB found:
Nonetheless, the inclusion of Pompeo makes clear that statistical (random) and block copolymers of EO/PO are obvious alternatives for each other, providing motivation to substitute the required random copolymer for the block copolymer"); FF5; see Final Act. 10. (bottom p. 12)

The elected example makes clear that during storage Composition II impurity levels are higher than what is recited.  For construction of the claim the Examiner relies on “prior to storage” as a product by process type limitation; i.e., the recited levels of impurities do not control, but levels of impurities may be higher: isodimethoate level of at least 0.36 wt% shown in the disclosure is permitted by the claim.  The Examiner reminds Applicant that the manipulations of the product-by-process claims are not given weight for determination of patentability; only the structure implied by the steps:

Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
For the broadest reasonable construction of claim 1, in light of the specification (required by MPEP 2111) the wherein clause of claim 1 a) has been treated as an initial purity level, but which does not limit the claims after this point; higher levels of impurities develop upon storage, at least with isodimethoate (see Compositions I-III; Table 1).  
The disclosure indicates that, use of technical dimethoate would have been obvious.  This is the same source of dimethoate used by Applicant in the instant disclosed Compositions I-III.  Accordingly the rejection is based on obviousness of composition preparation using the same dimethoate source Applicant used.  Accordingly, results using the same source would have given the same prior to storage impurity level, absent evidence to the contrary.
Nonetheless, the rejection goes into detail to document, based on maximum permitted impurities in dimethoate, that the possible impurities for the obvious formulation may result in a little higher impurity level than permitted by the claims, prior to storage:
2 wt% omethoate; thus, the maximum permitted impurities would have permitted a little higher than the threshold omethoate amount of amended claim 1, (< 0.024 wt%); and 0.108 wt% isodimethoate, a little higher than the maximum permitted amounts of this impurity in amended claim 1, < 0.054 wt%.
The Examiner further notes that the instant disclosed formulations also utilized technical dimethoate, apparently with the same maximal permitted impurities.  All of the disclosed formulations (see Table I) clearly satisfy the isodimethoate criteria at time of preparation; each containing isodimethoate at a level < 0.054 wt%.  The elected composition of Table 6, Composition II, see 23:10-12, which uses 36 wt% dimethoate tech, also was found to have 0.035 wt% isodimethoate, and is evidentiary of what the content of isodiethoate of < 
Nonetheless, even if the European Commission Health & Consumer Protection Directorate-General maximum permitted dimethoate levels were present, based on obvious use of the dimethoate tech, the obvious product would have been permitted to have a little higher levels of isodimethoate and omethoate than is currently permitted by the claims, and amounts to a product a little less pure than a prior art product.  
The Examiner notes that MPEP 2144.04 (VII) discusses obviousness of a purified product over less pure prior art product: 
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are unobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious.
Based on review of the instant specification, there does not appear to be any difference in the formulations that contain less than 0.054 wt% of isodimethoate and less than 0.024 wt% of omethoate from those with slightly higher amounts.  Applicant is invited to provide evidence of a structural or functional difference between less than 0.054 wt% of isodimethoate and/or less than 0.024 wt% of omethoate and slightly higher (e.g., up to 0.108 wt %) of isodimethoate and slightly higher (e.g., up to 0.072 wt %) of omethoate.  Currently, there is no such 
The consideration of MPEP 2144.04 (VII) documents the recited levels of initial impurities are prima facie obvious over obvious over slightly higher (maximal) impurity levels, based on maximal permitted omethoate and isodimethoate concentrations for technical grades, absent evidence in the record of a structural or functional difference less than 0.054 wt% of isodimethoate and/or less than 0.024 wt% of omethoate and slightly higher (e.g., up to 0.108 wt %) of isodimethoate and slightly higher (e.g., up to 0.072 wt %) of omethoate.  Arguments amounting to “the Examiner has not given a reason to render obvious the claimed purity levels”.
Additionally, construction of the claims in a product by process type manner regarding pre-storage levels meaning permits at least 0.64 wt % isodimethoate, based on the after storage amount of Composition III.  Initial preparation of 0.108 wt% dimethoate falls within this permitted range.  Thus, the only difference is a little higher omethoate (up to, but likely less than, 0.072 wt% compared to a claimed amount less than 0.024 wt %), that may (or may not) be present.  There is no evidence to show a structural or functional difference between slightly more pure claimed product compared to what is taught in the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Examiner notes that the PTAB Decision found arguments about hindsight reconstruction not to be persuasive; see p. 12.
Regarding
There is no reference that teaches a dimethoate composition having an isodimethoate concentration of less than 0.05 wt%. This is not a trivial omission by the prior art - it is a key limitation of the claims. The claimed invention provides a composition which not only eliminates, or greatly reduces, the amount of volatile organic carbon solvents but it also provides a replacement that apparently assists in maintaining the stability of the dimethoate. As provided in the specification, dimethoate can transform to the S-enantiomer under storage conditions, which is undesirable. The solvents typically used for dimethoate have the issues of volatility and potential toxicity. Roberts addresses the volatility/toxicity issue related to conventional solvents for dimethoate, but does not discuss stability of dimethoate, or suggest the applicants' solution for stabilizing dimethoate by choosing a non- volatile and less toxic solvent that also assists in retarding the transformation of dimethoate to isodimethoate, thereby keeping isodimethoate concentration to less than 0.05 wt%. None of the references can be combined in any way to offer this solution. 

The concentrations of isodimethoate obvious over the references is addressed at length above.  First, the recited level of less than about 0.05 wt% (0-0.054 wt% range) is only recited as an initial “prior to storage” characteristic.  The specification clearly disclosed that Compositions I-III develop quite higher levels of isodimethoate; Composition III reaches the level of 0.64 wt% isodimethoate after 14 day storage. This level is construed as permitted by the claimed formulation, which only requires 0-0.054 08 wt% isodimethoate, or lower.  This is clearly within the up to 0.64 wt% isodimethoate, adopted based on Composition III.
Second, even if the impurity at the time point of formulations, prior to storage is considered a requirement, based on MPEP 2144.04 (VII):
However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
There is no evidence of record showing that obvious formulations containing up to 0.108 wt% isodimethoate has any structural or functional difference from the purified product of the claims.
Third, because the impurity is undesirable, as evidenced by the maximal impurities, further purification before formulation would also have been obvious.  Such purification would reduce further the levels of both isodimethoate and omethoate.
Solvents taught by Finch include both the elected cyclohexanone, and the recited γ-butyrolactone.  Finch also makes clear in Tables 12a & 12b that waterless formulations, which include EO/PO copolymers, extend the degradation to 10% to over 
The Examiner suggests Applicant may wish to again appeal to PTAB, if Applicant is unable to provide comparative evidence demonstrating unexpected results, as delineated in MPEP 716.02 and subsections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611